NEITHER THE ISSUANCE NOR SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE  SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

 

Principal Amount: $150,000.00Issue Date: October 6, 2017 

 

CONVERTIBLE PROMISSORY NOTE

 

FOR VALUE RECEIVED, REAC GROUP, INC., a Florida corporation (hereinafter called
the maker, (“Borrower”), hereby promises to pay to the order of Danny Melville,
an accredited investor, (the “Holder”) the principal sum of $150,000.00 (the
“Principal Amount”), together with interest at the rate of five percent (5%) per
annum, at maturity or upon acceleration or otherwise, as set forth herein (the
“Note”). The consideration to the Borrower for this Note is up to $150,000.00
(the “Consideration”). The Holder shall pay $20,000 of the Consideration (the
“First Tranche”) within a reasonable amount of time of the full execution of the
transactional documents related to this Note. At the closing of the First
Tranche, the outstanding principal amount under this Note shall be $130,000. The
Holder may pay, in its sole discretion, such additional amounts (tranches) of
the Consideration and at such dates as the Holder may choose in its sole
discretion.

The maturity date for each tranche funded shall be twelve (12) months from the
effective date of each payment (each a “Maturity Date”), however each tranche
funded can be converted 6 months from the funding of that respective tranche
from this Note.  All payments due hereunder (to the extent not converted into
the Borrower’s common stock (the “Common Stock”) in accordance with the terms
hereof) shall be made in lawful money of the United States of America. All
payments shall be made at such address as the Holder shall hereafter give to the
Borrower by written notice made in accordance with the provisions of this Note.

 

 

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------

ARTICLE I.

PRINCIPAL AND INTEREST

 

Section 1.       The principal purchase price of this Note shall be: One Hundred
Fifty Thousand Dollars. The initial tranche will be $ 20,000.  Other tranches
shall follow.  The maturity date for each tranche funded under the Note shall be
12 months from the respective date of funding, but shall be able to be converted
6 months from the funding of that respective tranche from the Note.

 

ARTICLE II.

CONVERSION RIGHTS; CONVERSION PRICE

 

Section 2.1           Conversion. The Holder or its assigns shall have the
right, from time to time, commencing on the Issuance Date of this Note, to
convert any part of the outstanding interest or Principal Amount of this Note
into fully paid and non-assessable shares of Common Stock of the Maker (the
“Conversion Stock”) at the Conversion Price  determined as provided herein.
Promptly after delivery to Maker of a Notice of Conversion of Convertible Note
in the form attached hereto as Exhibit 1, properly completed and duly executed
by the Holder or its assigns (a “Conversion Notice”), the Maker shall issue and
deliver to or upon the order of the Holder that number of shares of Common Stock
for the that portion of this Note to be converted as shall be determined in
accordance herewith.

 

No fraction of a share or scrip representing a fraction of a share will be
issued on conversion, but the number of shares issuable shall be rounded to the
nearest whole share. The date on which Notice of Conversion is given (the
“Conversion Date”) shall be deemed to be the date on which the Holder faxes or
emails the Notice of Conversion duly executed to the Maker. Certificates
representing Common Stock upon conversion will be delivered to the Holder within
two (2) trading days from the date the Notice of Conversion is delivered to the
Maker.   Delivery of shares upon conversion shall be made to the address
specified by the Holder or its assigns in the Notice of Conversion.

 

Section 2.2.   Conversion Price. Upon any conversion of this Note, the
conversion price shall equal the Variable Conversion Price (as defined herein)
(subject to equitable adjustments for combinations, recapitalization,
reclassifications, extraordinary distributions and similar events). The
"Variable Conversion Price" shall mean 50% multiplied by the Market Price (as
defined herein) (representing a discount rate of 50%).   “Market Price” means
the lowest of the daily Trading Price (as defined below) for the Common Stock
during the ten (10) Trading Day period ending on the latest complete Trading Day
prior to the Conversion Date. “Trading Price” means, for any security as of any
date, lowest trading price on the OTC Bulletin Board, or other applicable
trading market (the “OTCBB”) as reported by a reliable reporting service
(“Reporting Service”) mutually acceptable to Maker and Holder (i.e. Bloomberg)
or, if the OTCBB is not the principal trading market for such security, the
Trading Price of such security on the principal securities exchange or trading
market where such security is listed or traded. If the Trading Price cannot be
calculated for such security on such date in the manner provided above, the
Trading Price shall be the fair market value as mutually determined by the Maker
and the holders of a majority in interest of the Note being converted

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

for which the calculation of the Trading Price is required in order to determine
the Conversion Price of such Notes. “Trading Day” shall mean any day on which
the Common Stock is tradable for any period on the OTCBB, or on the principal
securities exchange or other securities market on which the Common Stock is then
being traded.

 

Section 2.3.           Reorganization, Reclassification, Merger, Consolidation
or Disposition of Assets. In case the Maker shall reorganize its capital,
reclassify its capital stock, consolidate or merge with or into another
corporation (where the Maker is not the surviving corporation or where there is
a change in or distribution with respect to the Common Stock of the Maker), or
sell, transfer or otherwise dispose of all or substantially all its property,
assets or business to another corporation and, pursuant to the terms of such
reorganization, reclassification, merger, consolidation or disposition of
assets, shares of common stock of the successor or acquiring corporation, or any
cash, shares of stock or other securities or property of any nature whatsoever
(including warrants or other subscription or purchase rights) in addition to or
in lieu of common stock of the successor or acquiring corporation (“Other
Property”), are to be received by or distributed to the holders of Common Stock
of the Maker, then Holder shall have the right thereafter to receive, upon
conversion of this Note, the number of shares of common stock of the successor
or acquiring corporation or of the Maker, if it is the surviving corporation,
and Other Property receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by a holder of
the number of shares of Common Stock into which this Note is convertible
immediately prior to such event.   In case of any such reorganization,
reclassification, merger, consolidation or disposition of assets, the successor
or acquiring corporation (if other than the Maker) shall expressly assume the
due and punctual observance and performance of each  and  every covenant  and
 condition of this Note to  be performed and observed by the Maker and all the
obligations and liabilities hereunder, subject to such modifications as may be
deemed appropriate (as determined in good faith by resolution of the Board of
Directors of the Maker) in order to provide for adjustments of the number of
shares of common stock into which this Note is convertible which shall be as
nearly equivalent as practicable to the adjustments provided for in this Section
2.3(a). For purposes of this Section 2.3(a), “common stock of the successor or
acquiring corporation” shall include stock of such corporation of any class
which is not preferred as to dividends or assets over any other class of stock
of such corporation and which is not subject to redemption and shall also
include any evidences of indebtedness, shares of stock or other securities which
are convertible into or exchangeable for any such stock, either immediately or
upon the arrival of a specified date or the happening of a specified event and
any warrants or other rights to subscribe for or purchase any such stock. The
foregoing provisions of this Section 2.3(a) shall similarly apply to successive
reorganizations, reclassifications, mergers, consolidations or disposition of
assets.

 

Section 2.4. Restrictions on Securities. This Note has been issued by the Maker
pursuant to the exemption from registration under the Securities Act of 1933, as
amended (the “Act”). None of this Note or the shares of Common Stock issuable
upon conversion of this Note may be offered, sold or otherwise transferred
unless (i) they first shall have been registered under the Act and applicable
state securities laws or (ii) the Maker shall have been furnished with an
opinion of legal counsel (in form, substance and scope reasonably acceptable to
Maker) to the effect that such sale or transfer is exempt from the registration
requirements of the Act. Each certificate for shares of Common Stock issuable
upon conversion of this Note that have not

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------

been so registered and that have not been sold pursuant to an exemption that
permits removal of the applicable legend, shall bear a legend substantially in
the following form, as appropriate:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”). THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED UNLESS THEY ARE REGISTERED UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, OR SUCH OFFERS, SALES AND TRANSFERS ARE MADE
PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE
LAWS.

 

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

Section 3.1.  The Holder represents and warrants to the Maker:

 

(a)       The Holder of this Note, by acceptance hereof, agrees that this Note
is being acquired for investment and that such Holder will not offer, sell or
otherwise dispose of this Note or the Common Stock issuable upon conversion
hereof except under circumstances that will not result in a violation of the Act
or any application state securities laws or similar laws relating to the sale of
securities;

 

(b)       That Holder understands that none of this Note or the Common Stock
issuable upon conversion hereof have been registered under the Securities Act of
1933, as amended (the “Act”), in reliance upon the exemptions from the
registration provisions of the Act and any continued reliance on such exemption
is predicated on the representations of the Holder set forth herein;

 

(c)       Holder (i) has adequate means of providing for his current needs and
possible contingencies, (ii) has no need for liquidity in this investment, (iii)
is able to bear the substantial economic risks of an investment in this Note for
an indefinite period, (iv) at the present time, can afford a complete loss of
such investment, and (v) does not have an overall commitment to investments
which are not readily marketable that is disproportionate to Holder’s net worth,
and Holder’s investment in this Note will not cause such overall commitment to
become excessive;

 

(d)       Holder is an “accredited investor” (as defined in Regulation D
promulgated under the Act) and the Holder’s total investment in this Note does
not exceed 10% of the Holder’s net worth; and

 

(e)       Holder recognizes that an investment in the Maker involves significant
risks and only investors who can afford the loss of their entire investment
should consider investing in the Maker and this Note.

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

Section 3.2      The Maker represents and warrants to Holder:

 

(a)       Organization  and  Qualification.    The Maker and each  of its
 Subsidiaries  (as defined below), if any, is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is incorporated, with full power and authority (corporate and other) to
own, lease, use and operate its properties and to carry on its business as and
where now owned, leased, used, operated and conducted. The Maker and each of its
Subsidiaries is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which its ownership  or use of property
or the nature of the business conducted by it makes such qualification necessary
except where the failure to be so qualified or in good standing would not have a
Material Adverse Effect. “Material Adverse Effect” means any material adverse
effect on the business, operations, assets, financial condition or prospects of
the Maker or its Subsidiaries, if any, taken as a whole, or on the transactions
contemplated hereby or by the agreements or instruments to be entered into in
connection herewith. “Subsidiaries” means any corporation or other organization,
whether incorporated or unincorporated, in which the Maker owns, directly or
indirectly, any equity or other ownership interest.

 

(b)       Authorization; Enforcement. (i) The Maker has all requisite corporate
power and authority to enter into and perform this Note and to consummate the
transactions contemplated hereby and thereby and to issue the Common Stock, in
accordance with the terms hereof, (ii) the execution and delivery of this Note
by the Maker and the consummation by it of the transactions contemplated hereby
and thereby (including without limitation, the issuance of the Note and the
issuance and reservation for issuance of the Common Stock issuable upon
conversion or exercise hereof) have been duly authorized by the Maker’s Board of
Directors and no further consent or authorization of the Maker, its Board of
Directors, or its shareholders is required, (iii) this Note has been duly
executed and delivered by the Maker by its authorized representative, and such
authorized representative is the true and official representative with authority
to sign this Note and the other documents executed in connection herewith and
bind the Maker accordingly, and (iv) this Note constitutes, a legal, valid and
binding obligation of the Maker enforceable against the Maker in accordance with
its terms.

 

(c)       Issuance of Shares. The Conversion Shares are duly authorized upon
conversion of the Note in accordance with its respective terms, will be validly
issued, fully paid and non-assessable, and free from all taxes, liens, claims
and encumbrances with respect to the issue thereof and shall not be subject to
preemptive rights or

 

(d)       Acknowledgment of Dilution.   The Maker understands and acknowledges
the potentially dilutive effect to the Common Stock upon the issuance of the
Conversion Shares upon conversion of this Note.   The Maker further acknowledges
that its obligation to issue Conversion Shares upon conversion of this Note is
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interests of other shareholders of the Maker.

 

ARTICLE IV.

EVENTS OF DEFAULT

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------

Section 4.1.     Default. The following events shall be defaults under this
Note: (“Events of Default”):

 

(a)       default in the due and punctual payment of all or any part of any
payment of interest or the Principal Amount as and when such amount or such part
thereof shall become due and payable hereunder; or

 

(b)       failure on the part of the Maker duly to observe or perform in all
material respects any of the covenants or agreements on the part of the Maker
contained herein (other than those covered by clause (a) above) for a period of
5 business days after the date on which written notice specifying such failure,
stating that such notice is a “Notice of Default” hereunder and demanding that
the Maker remedy the same, shall have been given by the Holder by registered or
certified mail, return receipt requested, to the Maker; or

 

(c)       any representation, warranty or statement of fact made by the Maker
herein when made or deemed to have been made, false or misleading in any
material respect; provided, however, that such failure shall not result in an
Event of Default to the extent it is corrected by the Maker within a period of 5
business days after the date on which written notice specifying such failure,
stating that such notice is a “Notice of Default” hereunder and demanding that
the Maker remedy same, shall have been given by the Holder by registered or
certified mail, return receipt requested; or

 

(d)       any of the following actions by the Maker pursuant to or within the
meaning title

11, U.S. Code or any similar federal or state law for the relief of debtors
(collectively, the “Bankruptcy Law”): (A) commencement of a voluntary case or
proceeding, (B) consent to the entry of an order for relief against it in an
involuntary case or proceeding, (C) consents to the appointment of a receiver,
trustee, assignee, liquidator or similar official under any Bankruptcy Law
(each, a “Custodian”), of it or for all or substantially all of its property,
(D) a general assignment for the benefit of its creditors, or (E) admission in
writing its inability to pay its debts as the same become due; or

 

(e)       entry  by  a court of competent jurisdiction of an order or decree
under any Bankruptcy Law that: (A) is for relief against the Maker in an
involuntary case, (B) appoints a Custodian of the Maker or for all or
substantially all of the property of the Maker, or (C) orders the liquidation of
the Maker, and such order or decree remains unstayed and in effect for 60 days.

 

Section 4.2.     Remedies Upon Default. Upon the occurrence of an event of
default by Maker under this Note or at any time before default when the Holder
reasonably feels insecure, then, in addition to all other rights and remedies at
law or in equity, Holder may exercise any one or more of the following rights
and remedies:

 

a.         Accelerate the time for payment of all amounts payable under this
Note by written notice thereof to Maker, whereupon all such amounts shall be
immediately due and payable.

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------

b.         Pursue any other rights or remedies available to Holder at law or in
equity.

 

Section 4.3. Payment of Costs. The Maker shall reimburse the Holder, on demand,
for any and all reasonable costs and expenses, including reasonable attorneys’
fees and disbursement and court costs, incurred by the Holder in collecting or
otherwise enforcing this Note or in attempting to collect or enforce this Note.

 

Section 4.4. Powers and Remedies Cumulative; Delay or Omission Not Waiver of
Default. No right or remedy herein conferred upon or reserved to the Holder is
intended to be exclusive of any other right or remedy available to Holder under
applicable law, and every such right and remedy shall, to the extent permitted
by law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.   No delay or omission of the Holder to exercise any right or
power accruing upon any Default occurring and continuing as aforesaid shall
impair any such right or power or shall be construed to be a waiver of any such
Default or an acquiescence therein; and every power and remedy given by this
Note or by law may be exercised from time to time, and as often as shall be
deemed expedient, by the Holder.

 

Section 4.5.   Waiver of Past Defaults.   The Holder may waive any past default
or Event of Default hereunder and its consequences but no such waiver shall
extend to any subsequent or other default or Event of Default or impair any
right consequent thereon.

 

Section 4.6.   Waiver of Presentment etc.   The Maker hereby waives presentment,
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, except as
specifically provided herein.

 

ARTICLE V.

MISCELLANEOUS

 

Section 5.1. Notices. Any notice herein required or permitted to be given shall
be in writing and may be personally served or delivered by courier or sent by
United States mail and shall be deemed to have been given upon receipt if
personally served (which shall include telephone line facsimile transmission) or
sent by courier or three (3) days after being deposited in the United States
mail, certified, with postage pre-paid and properly addressed, if sent by mail.
  For the purposes hereof, the address of the Maker (Borrower) shall be REAC
Group, Inc. 8878 Covenant Avenue, Suite 209, Pittsburgh, PA.  15237;and the
address of the Holder shall be: Danny Melville, 1820 Melrose Dr, #230, San
Marco, CA  92078. Both the Holder or its assigns and the Maker may change the
address for service by delivery of written notice to the other as herein
provided.

 

Section 5.2. Amendment. This Note and any provision hereof may be amended only
by an instrument in writing signed by the Maker and the Holder.

 

Section 5.3. Assignability. This Note shall be binding upon the Maker and its
successors and assigns and shall inure to be the benefit of the Holder and its
successors and assigns; provided,

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------

however, that so long as no Event of Default has occurred, this Note shall only
be transferable in whole subject to the restrictions contained in the
restrictive legend on the first page of this Note.

 

Section 5.4. Governing Law. This Note shall be governed by the internal laws of
the State of

Delaware, without regard to conflicts of laws principles.

 

Section 5.5. Replacement of Note. The Maker covenants that upon receipt by the
Maker of evidence reasonably satisfactory to it of the loss, theft, destruction
or mutilation of this Note, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it (which shall not include the
posting of any bond), and upon surrender and cancellation of such Note, if
mutilated, the Maker will make and deliver a new Note of like tenor.

 

Section 5.6. This Note shall not entitle the Holder to any of the rights of a
stockholder of the Maker,  including without limitation, the  right to vote,  to
receive  dividends and  other distributions, or to receive any notice of, or to
attend, meetings of stockholder or any other proceedings of the Maker, unless
and to the extent converted into shares of Common Stock in accordance with the
terms hereof.

 

Section 5.7.   Severability. In case any provision of this Note is held by a
court of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.

 

Section 5.8. Headings. The headings of the sections of this Note are inserted
for convenience only and do not affect the meaning of such section.

 

Section 5.9. Counterparts. This Note may be executed in multiple counterparts,
each of which shall be an original, but all of which shall be deemed to
constitute one instrument.

 

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------

   IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Maker as
executed this Note as of the date first written above.

 

REAC GROUP, INC.

 

 

 

/s/ ROBERT DEANGELIS

By:  

Robert DeAngelis

Its: CEO

 

Acknowledged and Agreed: Danny Melvelle

 

 

 

/s/ DANNY MELVELLE

By: Danny Melvelle

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------

EXHIBIT 1

 

CONVERSION NOTICE

 

 

(To be executed by the Holder in order to Convert the Note)

 

 

TO:

 

 

The undersigned hereby irrevocably elects to convert US$                 of the
Principal Amount of the above Note into Shares of Common Stock of REAC GROUP,
Inc., according to the conditions   stated therein,   as of the Conversion Date
written below.   If shares are to be issued in the name of a person other than
the undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith such certificates and opinions as
reasonably requested by the Maker in accordance therewith.   No fee will be
charged to the Holder for any conversion, except for such transfer taxes, if
any.

 

Conversion Date:

 

Applicable Conversion Price: $

 

 

 

Signature:

 

Name:

 

Address:

 

 

 

 

Tax I.D. or Soc. Sec. No:

 

Principal Amount to be converted:

US$

 

Amount of Note unconverted:

US$

 

Number of shares of Common Stock to be issued:

--------------------------------------------------------------------------------

10